Case 6:17-cv-01164-GKS-GJK Document 162 Filed 05/10/19 Page 1 of 2 PageID 1927




                          THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

     STEVE WENTZ,                        )
                                         )
            Plaintiff,                   )
     v.                                  )    Civil Action No.:
                                         )    6:17-cv-001164
     PROJECT VERITAS;                    )
     JAMES O’KEEFE III; and              )
     ALLISON MAASS,                      )
                                         )
            Defendants.                  )
                                         )

          PLAINTIFF’S NOTICE OF COMPLIANCE OF DISCOVERY OBLIGATIONS
                        PURSUANT TO [156] COURT ORDER
            COMES   NOW,    Plaintiff,   by    and       through     his   undersigned

    counsel, pursuant to Doc. 156 at 6, ¶ 4, and gives notice that

    he     has   served    full   responses        to    the    discovery    requests

    referenced in this Court’s order, Doc. 156 at 6, as narrowed by

    the parties in Doc. 93-1.

                               CERTIFICATE OF SERVICE

            I    hereby    certify   that     on        May    10,   2019,   I   filed

    electronically the foregoing with the Clerk of the Court via

    via CM/ECF system which will notify all persons authorized to

    receive notices of electronic filing.
Case 6:17-cv-01164-GKS-GJK Document 162 Filed 05/10/19 Page 2 of 2 PageID 1928




                                       Attorney for Plaintiff:

                                       Cynthia Conlin & Associates
                                       1643 Hillcrest Street
                                       Orlando, FL 32803-4809
                                       Tel. 407-965-5519/Fax 407-545-4397
                                       www.ConlinPA.com

                                       /s/ Cynthia Conlin, Esq.
                                       CYNTHIA CONLIN, ESQ.
                                       Florida Bar No. 47012
                                       cynthia@conlinpa.com
                                       Secondary Email for Service:
                                       service@conlinpa.com




    Wentz v. Project Veritas, et al.                  Plaintiff’s Notice of Compliance Page 2 of 2
